   4:94-cr-03033-RGK Doc # 282 Filed: 06/29/20 Page 1 of 1 - Page ID # 1146




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:94CR3033

      vs.
                                                          ORDER
JAMES FRANKLIN ROUNSAVALL,

                   Defendant.


      IT IS ORDERED that:

      (1) The Federal Public Defender or his designee is appointed to represent
the defendant concerning his compassionate release motion (Filing no. 274).

       (2) The Federal Public Defender or his designee shall enter his appearance
at his earliest convenience.

       (3) The Clerk of Court shall provide a copy of Filing no. 274 and sealed
Filing nos. 278 and 280 to the Federal Public Defender.

       (4) The briefing schedule is extended. Counsel shall file simultaneous
briefs on the issue of compassionate release no later than July 20, 2020.

      Dated this 29th day of June, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
